Exhibit 10.3

 

AMENDMENT NO. 3
TO
CREDIT CARD PROGRAM AGREEMENT

 

This Amendment No. 3 to the Credit Card Program Agreement (the “Amendment”) is
made and entered into this 15th day of December, 2009 (“Effective Date”),
between and among Pier 1 Imports (U.S.), Inc., a Delaware corporation (“Pier 1”)
and Chase Bank USA, N.A. (“Bank”).

 

WITNESSETH:

 

WHEREAS, Pier 1 and Bank executed that certain Credit Card Program Agreement
dated August 30, 2006, which was subsequently amended by Amendment No. 1 to
Credit Card Program Agreement dated November 17, 2006, and Amendment No. 2 to
Credit Card Program Agreement dated June 8, 2007 (collectively, the “Program
Agreement”);

 

WHEREAS, pursuant to the terms of the Program Agreement, Bank from time to time
uses its databases, analytic tools and marketing research and its marketing
support services to assist Pier 1 and its Affiliates in their promotion of Pier
1 Channels, and/or the marketing and promotion of Pier 1 Goods and Services
and/or Pier 1 Credit Cards (collectively referred to herein as “Marketing
Support”);

 

WHEREAS, as part of such Marketing Support, Bank has been requested by Pier 1 to
review and analyze the Marketing Support Information (hereinafter defined);

 

WHEREAS, Pier 1 and Bank now desire to further amend the Program Agreement in
order to allow for the disclosure by Pier 1 and the use by Bank of the Marketing
Support Information but only for the purposes set forth herein; and

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
used but not otherwise defined in this Amendment will have the meaning ascribed
to such terms in the Program Agreement.

 

2.             Sections 2.3 and 2.4.  Article 2 is hereby amended by the
addition of two new sections, captioned as 2.3 and 2.4 respectively.


 

--------------------------------------------------------------------------------


 


“2.3 MARKETING SUPPORT INFORMATION.


 


(A) IN ORDER TO ASSIST BANK IN THE PERFORMANCE OF ITS MARKETING SUPPORT
SERVICES, PIER 1 AGREES TO PROVIDE BANK THE INFORMATION SHOWN ON SCHEDULE 2.3
ATTACHED HERETO AND MADE A PART HEREOF (THE “MARKETING SUPPORT INFORMATION”).


 

(b) Pier 1 will deliver the Marketing Support Information in FTP format
utilizing the same secure protocols as required by Section 7.5(c) of the
Agreement.  This will include the use of data encryption or another form of
agreed-upon secure data transmission method.

 


(C) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, BANK ACKNOWLEDGES AND
AGREES THAT PIER 1 MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, CEASE PROVIDING ALL
OR ANY PART OF THE MARKETING SUPPORT INFORMATION AT ANY TIME.


 

2.4 Confidential Information.  Bank acknowledges and agrees that the Marketing
Support Information is non-public information of Pier 1, is the sole and
exclusive property of Pier 1 and is “Confidential Information” of Pier 1 as
defined by Article XIII of the Agreement.  In addition to the terms and
conditions set forth in Article XIII of the Agreement governing the confidential
nature of the Marketing Support Information, Bank agrees to the following
additional restrictions with respect to the Marketing Support Information:

 

(a) The Marketing Support Information will be used solely and exclusively by
Bank for Marketing Support;

 

(b) The Marketing Support Information will remain confidential and will not be
disseminated by Bank except as necessary for Marketing Support and then only to
Bank’s employees who are advised of the confidential nature of this information,
and in a secure manner designed to ensure that only the intended recipients will
be able to access the Marketing Support Information; and

 

(c) Bank shall delete and/or destroy all Marketing Support Information after
such information is no longer needed for Marketing Support or upon the earlier
request of Pier 1, and shall certify such deletion and/or destruction to Pier 1
upon request excluding any archival copy retained systemically as a function of
the Bank disaster recovery process, which shall be maintained in confidence
pursuant hereto until such time as the information is destroyed in accordance
with Chase’s, usual and customary process for destruction of the same.”

 

3.             Schedule 3.2(e).  Schedule 3.2(e) is amended to reflect
modifications agreed to by the Management Committee regarding existing Account
terms.  The amended Schedule 3.2(e) is attached hereto and incorporated by
reference.

 


4.             NOTICE. ANY NOTICE, APPROVAL, ACCEPTANCE OR CONSENT REQUIRED OR
PERMITTED TO BE GIVEN TO PIER 1 UNDER THE AGREEMENT SHALL BE DELIVERED ACCORDING
TO THE TERMS AND CONDITIONS SET FORTH IN SECTION 18.13 OF THE AGREEMENT AND
ADDRESSED AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

If to Pier 1:

 

100 Pier 1 Place

 

 

Ft. Worth, Texas 76102

 

 

Attn: Michael A. Carter, Esq.

 

 

Fax: (817) 252-334-0191

 

 

 

With a copy to (which shall not constitute notice):

 

Bracewell & Giuliani LLP

 

 

1445 Ross Avenue

 

 

Suit 3800

 

 

Dallas, Texas 75270

 

 

Attn: Bruce Cheatham, Esq.

 

 

Fax: (214) 758-8317

 

 

5.             Ratification.  Except as expressly modified herein, the Parties
hereby ratify and confirm that all other provision of the Program Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

PIER 1 IMPORTS (U.S.), INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Charles H. Turner

 

Title:

Executive V.P. and CFO

 

 

 

 

 

 

 

CHASE BANK USA, N.A.

 

 

 

 

 

By:

 

 

Name:

Donna Barnett

 

Title:

General Manager

 

3

--------------------------------------------------------------------------------

 